Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/11 has been entered.
  Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chaehyun Lim et al , Applied Physics Letters 91, 243117-1 to 243117-3 (2007), here after Lim, further in view of David Xuan-Qi Wang et al( U. S. Patent Application: 2010/0267186, here after Wang). Document: 1; https://en.wikipedia.org/wiki/Chemistry_of_photolithography is cited for proof of inherency.
Claim 1 is rejected. Lim teaches a method of forming an electronic device on 
flexible substrate[abstract], comprising the steps of:
-    applying a hydrophobic mask (photoresist layer is hydrophobic layer as 
photoresists are non-polar components, see Document: 1, also see page 243117-2, column 1 paragraph 2 of Lim where the nanotubes are not on the photoresist layer, this is also an evidence that the photoresist is hydrophobic and the nanotubes dispersed in water are repelled by the photoresist and therefore the nanotubes deposit on patterned filter surface) on a porous membrane to form a pattern thereon which is complementary to a desired pattern;
-    filtering an aqueous suspension of an electronic material through a non-
printed region of the porous membrane, wherein some electronic material is deposited on the non-printed region following the desired pattern; and
-    pressing the flexible substrate against a printed face of the porous membrane in order to transfer the patterned electronic material deposited on the porous membrane to the flexible substrate to form the electronic device thereon;
wherein the method is carried out without using acetone dissolvent(fig. 1, and 
because there is no dissolving in acetone has been report by Lim)[page 243117-
1 column 1 second paragraph-column 2, fig. 1, page 243117-2 column 1, page 243117-3 column 1, second paragraph]. Lim does not teach printing the photoresist mask. Wang teaches forming patterned layer by photoresist could be done by photolithography or screen printing the photoresist [0063]. Therefore it would have been 
	Claim 10 is rejected as Lim teaches the flexible substrate is a sheet [fig. 1].
Claims 1, 3-6, 9-14, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew G. Rinzler et al (U. S. Patent Application: 2007/0065977, hereafter Rinzler), further in view of Lynn Sheehan et al (U. S. Patent Application: 2009/0311489, hereafter Sheehan), and Marc Mamak et al (U. S. Patent Application: 2010/0147188, hereafter Mamak.
Claims 1 and 4 are rejected. Rinzler teaches a method of forming an electronic device on a substrate, comprising the steps of:
-printing a hydrophobic mask (stamping wax) on a porous membrane to form 
pattern thereon which is complementary to a desired pattern;
-filtering an aqueous suspension of an electronic material through the non- printed region of the porous membrane, wherein some electronic material (nano-carbon) is deposited on the non-printed region following the desired pattern [0008, 0028]: and 
- pressing the substrate against a printed face of the porous membrane in order to transfer the patterned electronic material deposited on the porous membrane to the substrate to form the electronic device thereon [0006]. Rinzler does not teach the substrate is a flexible substrate. Sheehan teaches a method of patterning carbon nanoparticle layer comprising filtering a dispersion (suspension) through a porous 
Claim 3 is rejected. Rinzler teaches the porous membrane is mixed-cellulose ester with pore size of 100 nm [0020], but does not teach it is nitrocellulose. Sheehan teaches a method of patterning CNT layer comprising filtering a dispersion (suspension) through a nitrocellulose membrane, and then transferring it to a substrate [0013]. Therefore if would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Rinzler and Mamak to use nitrocellulose as membrane for filtering nanotube suspension and transferring it to another substrate, 
Claims 5-6 are rejected as Sheehan teaches the substrate is polyethylene terephthalate [0026].
Claim 9 is rejected as Rinzler teaches the press actuates through a stamp to which the flexible substrate is adhered [0037].
Claim 10 is rejected. Sheehan teaches the substrate is a sheet [0014].
Claim 11 is rejected as Sheehan teaches performing the process roll-to-roll
[0014].
Claim 12 is rejected for the same reason claim 11 is rejected above and as 
Rinzler teaches using a contact printer (stamp) for printing mask [0028].
Claim 13 is rejected. Rinzler teaches the electronic device is an interdigitated electrode [0014].
Claim 14 is rejected as Rinzler teaches the electronic device is transparent [0003].
Claim 17 is rejected for the same reason claim 3. Rinzler teaches the pressure 
is performed by a press [two flat metal plate and applies pressure by spring clamps, 0037], but does not teach the amount of pressing force. However the amount of pressing force is result effective variable and has to be optimized. A high pressure would destroy the membrane and the mask and with a low pressure force the film may not adhere and transfer to the substrate. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Rinzler, Sheehan and Mamak teach where the pressure force is within the claimed 
Claim 18 is rejected for the same reason claims 5 and 11 are rejected above and
as Rinzler teaches a pressing step (spring clamps) for printing mask [0037].
Claim 21 is rejected as Rinzler teaches the pressing step is performed with a press (two flat metal plates and pressure applied by spring clamps) [0037].
Claim 22 is rejected for the same reason claim 17 is rejected above.
Claim 2 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Andrew G. Rinzler et al (U. S. Patent Application: 2007/0065977, hereafter Rinzler), Marc Mamak et al (U. S. Patent Application: 2010/0147188, hereafter Mamak, Lynn Sheehan et al (U. S. Patent Application: 2009/0311489, here after Sheehan, further in view of BorZ. Jang et al (U. S. Patent Application: 2010/0056819, here after Jang).
Claim 2 is rejected. Rinzler, Sheehan, and Mamak teach the limitation of claim 1 and Rinzler teaches a method of making transparent electrode for a display device. Mamak teach the suspension applies to porous membrane comprising nano graphene, and Rinzler teaches applying aqueous suspension of nano carbon particles, but does not teach the slurry comprising graphene oxide. Jang teaches a method of making transparent electrode for display device by applying suspension of graphene oxide (nano graphene platelets comprising graphene oxide) [abstract, 0009], and further teaches an NGP may be viewed as a flattened sheet of a carbon nano-tube (CNT), with
a single-layer NGP corresponding to a single-wall CNT [0003, 0171]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Rinzier, Sheehan and Mamak teach where the .
Response to Arguments
Applicant's arguments filed 07/01/21, and 07/07/21 have been fully considered but they are not persuasive. The applicant argues that the combination of the references do not teach transferring the patterned electronic material without using acetone dissolvent. The examiner disaggregate as Mamak teaches two alternative ways for removing the porous membrane from the film, by dissolving in acetone or by applying pressure [0169-0170]. The applicant argument regarding Tung and Liu is not persuasive, even if the applicant is right regarding combination of Tung and Liu, the fact that the applicant cited two references where combination of them shows transparent conductive film on flexible substrate is hard to achieve is not a reason to generalize it for the cited references by the examiner. Furthermore, Lim et al (published in 2007) also teaches transferring transparent conductive film to a flexible substrate with pressure and not dissolving in acetone.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.